 

AO 442 (Rev. 11/11) Arrest Warrant

 

  

UNITED STATES DISTRICT COURT *
for the
Western District of North Carolina

 

FILED
United States of America CHARLOTTE, NC
v.
) Case No. 3:18CR10
(12) Stacy James Smith ) MAR - 5 2019
US DISTRICT COURT
) WESTERN DISTRICT OF NC
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested} Stacy James Smith >
who is accused of an offense or violation based on the following document filed with the court:

 

C1 Indictment wm Superseding Indictment O Information © Superseding Information © Complaint
Probation Violation Petition ( Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1029(b)(2): Access Device Fraud Conspiracy

| Gr
B{lu]ie Het o ffet

 

 

 

 

 

 

Date:
: Issuing officer’s signature
CHARLOTTE, NORTH CAROLINA —- FRANKG. JOHNS, CLERK OF COURT
City and state: ‘ :
: Printed name and title
Return
This see was received on, (date) 4; / / T/ 20/& , and the person was arrested on (date) © UY 26/7 7

at (city and state) Gas AC is, Ve .

 

pate: OL/ 20/14 PA&

rresting officer’s signature
Arrest ’s signat

 

Printed gfe ¢ and title

 

 

Matha C leach, , pedal Agen ¥ | /

 

Case: 3:18-cr-00010-RJC-DSC Document 115 Filed 05/16/2018 Page 1 of 1
Case 3:18-cr-00010-RJC-DSC Document 289 Filed 03/05/19 Page 1of1

 
